DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claim(s) 1-12, in the reply filed on 5/17/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 20160278747 A1).

For claim 1, Chin teaches  A system for cell collection within a vessel [entire disclosure – see at least abstract], the system comprising:
a cannula [10, 20] having with a pathway [11, 13] extending between a first end and a second end of the cannula, and a first lumen situated longitudinally within the pathway of the cannula; [Figs. 5-6]
an inverted balloon [12, 14] situated within the first lumen, the balloon being coupled at one end to the second end of the cannula [Fig. 5A]; 
and an inverted sleeve [15, 17] situated within the balloon and being attached at one end to the second end of the cannula, such that it everts with the balloon along the defined path upon eversion of the balloon from the cannula. [Figs. 5-6]

Chin fails to teach in the embodiments of Figs. 5-15 a rod to control eversion in the presence of pressure along a defined path diverging from an axis of the pathway.  However, in a separate embodiment of Figs. 17-35, Chin does teach such a rod [134] which permits eversion including of a flexible pathway [¶79; Figs. 28-29].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the evertible balloon of Figs. 5-15 of Chin to incorporate the everting rod 134 of Figs. 17-34 of Chin in order to ensure the eversion occurs in a controlled manner. As motivated by Chin ¶79. 

For claim 2, Chin teaches  The system of claim 1, wherein a surface of the inverted sleeve includes at least one of a textured surface [15], an adhesive surface, and an open mesh surface. [¶64]

For claim 3, Chin teaches  The system of claim 1, wherein the balloon is in fluid communication with the pathway and configured to receive pressurizing fluid from the pathway for eversion out from the second end of the cannula. [¶62, ¶71, ¶79; Fig. 2]

For claim 4, Chin teaches  The system of claim 1, wherein the sleeve [12, 17] is configured to evert from the second end of the cannula upon pressurization of the balloon.  [¶65]

For claim 5, Chin teaches  The system of claim 1, further comprising a second lumen within the cannula, the second lumen configured to receive an endoscope. [channels of hysteroscope shown in Fig. 3 per ¶62 (i.e., a channel for the imaging element then being the endoscope and another channel for the balloon and eversion sleeve)] 

For claim(s) 6,  Chin fails to teach in the embodiment of Figs. 5-15 a transparent hood on the second end of the cannula to provide viewing from within the second end of the cannula.  However, Chin does teach in the separate embodiment of Figs. 17-34 a transparent hood [167] at the second end of a cannula [162].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the cannula of Chin Figs. 5-15 to incorporate the transparent hood 167 of Chin Figs. 17-34 in order to permit viewing of the insertion and eversion process. As motivated by Chin ¶¶79-80.  

For claim 7, Chin teaches  The system of claim 1, wherein the cannula is sufficiently flexible to be advanced through a vessel in a body. [¶¶62-64]

For claim 8, Chin teaches  The system of claim 7, wherein the balloon has an expandable diameter sufficiently large to advance and press the inverted sleeve against inner walls of the vessel for cell collection. [¶¶60-65]

For claim 9, Chin teaches  The system of claim 8, wherein the vessel is a Fallopian tube. [¶¶60-65]

For claim 10, Chin teaches  The system of claim 1, wherein the inverted balloon and the inverted sleeve are configured to move longitudinally within the pathway of the cannula. [¶¶60-65]

For claim 11, Chin teaches  The system of claim 1, wherein the cannula is angled at its distal end in a direction radial away from the cannula to provide the defined path. [distal-most end of 22 shown in Fig. 3].  

For claim 12, Chin teaches  The system of claim 1, wherein the second end of the cannula includes an angled rounded tip. [rolled edge of 12 shown in Fig. 5A in inverted position constitute(s), under BRI, a form of an ‘angled rounded tip’ as also shown in Fig. 6C in mid-eversion]. 

In consideration of Examiner’s interpretation and citation for the ‘angled’ features of claim(s) 11-12, and in earnest and good faith advancement of prosecution, claim(s) 11-12 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Bauer (US 5389089 A). 

If (arguendo), Chin fails to teach the cannula angled at the second end including an angled rounded tip, then: Bauer teaches an eversion cannula for a fallopian tube [abstract] including an angled end of a cannula with an angled rounded tip [the angled cannula and angled rounded tip is/are central inventive feature(s) detailed throughout the entire disclosure of Bauer – see esp. Figs. 2-7].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the cannula and cannula tip of Chin to incorporate the angled and angled-tip cannula of Bauer in order to ensure proper positioning of the evertible balloon against the fallopian tube entrance. As motivated by Bauer cols. 1-3. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S MELHUS/Examiner, Art Unit 3791